DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 26, 2022.
No claims have been amended.
Claims 1, 8, and 15 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's argument filed July 26, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-20 the applicants submit that steps recite significantly more and reflects an improvement in a technical field or technology, which integrates the claims into practical application
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-20 within the meaning of 35 U.S.C 101.  The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, a claim of determining, by one or more processors, threshold values, defining score regions, and identifying an anomalous record pair would not be eligible because using statistically defined thresholds and identifying pairs of records is well understood, routine, and conventional. The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, a claim of providing anomalous record pair would not be eligible because the steps rely on or use the judicial exception and does not integrate the abstract idea into practical application and is well understood, routine, and conventional. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining threshold values, defining score regions of interest, and identifying an anomalous record. The claims do not recite improvement in computer technology, therefore is not made statutory. (see MPEP § 2106.01).
Therefore, the 35 U.S.C 101 rejection of claims 1-20 are maintained.


Applicant's arguments filed July 26, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 8, and 15 Li does not teach or suggest the following limitation, determining, by one or more computer processors, an autolink (AL) threshold value according to record pair attribute compare method maximum scores as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 18D-E, para [0358], Li teaches " a means of limiting a search space for one or more factors to those objects in an initial set of Classes of Objects and/or expanding the search space in subsequent iterations to those objects in a set of Classes of Objects which is the next degree of separation from the initial set of Classes of Objects; (f) a means of computing a score reflecting the probability that a candidate Object of Interest and/or any attribute of a candidate Object of Interest meets the objective function specified; (g) a means of comparing the score to a predefined threshold; and/or (h) a means of selecting a candidate Object of Interest and/or attribute of a candidate Object of Interest”, para [0367], Li teaches “computing the correlation of Transactions in a PUT and/or PUT.sub.S among objects in the first Class of Objects and objects in the second Class of Objects to determine if the correlation exceeds a predefined threshold. For example, Apparatus 18160C.sub.PUTA can include a means of: (1) identifying in a first Object Classification System, e.g., NAICS, two Classes of Objects, NAICS code 335211 "Coffee Makers, Household-Type Electric, Manufacturing" and NAICS code 311920 "Coffee and Tea Manufacturing"”, para [0380], Li teaches “determining the set of attribute-value pairs constituting an Object of Interest which maximizes the probability of a user selecting the Object of Interest, e.g., maximizing the probability that a user will select an advertisement promoting the Object of Interest or a click-through rate”. Therefore, determining a predefined threshold value (autolink threshold value) for a set of attribute-value pairs constituting an object of interest which maximizes the probability of a user selecting the object of interest in a class of objects.

Applicant argues, regarding claims 1, 8, and 15 Li does not teach or suggest the following limitation, determining, by one or more computer processors, a clerical review (CR) threshold value according to record pair attribute compare method average scores as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0218], Li teaches " The Data Processing System can transmit a User Request in response to any event, which can include, but is not limited to: (a) when the supply of a component falls below a predefined threshold, e.g., if the amount of the motor oil in the container falls below a predefined percentage of capacity”, para [0365], Li teaches “Object Classification System, where the method can include, but is not limited to, the following steps: (1) associating with each Class of Objects one or more attributes of the objects in the class; (2) assigning a value for each object attribute, e.g., an average value for the objects in the class; (3) identifying the set of Classes of Objects which have common attribute-value pairs; and/or (4) determining the degree of competition between any two Classes of Objects by: (a) ranking the attributes in accordance with any method determining the importance of each attribute to a Class of Objects; and (b) determining if the values of the common attributes are within a predefined range”, para [0580], Li teaches “utilizing any comparator component capable of comparing the set of Candidate Object Names and set of Candidate Vendor Names. Method 36000B can apply an analysis including, but not limited to, the following steps: (a) define CVN as the set of Candidate Vendor Names generated by any module described at 36000B4A-36000B4D, which can be limited to those Candidate Vendor Names for which Method 36000B has computed a level of confidence or any other measure of error exceeding or falling below a predefined threshold”. Therefore, determining a measure that falls below a predefined threshold (clerical review threshold value) for attributes of objects of interest associated with respective class of objects that are identified to have common attribute-value pair.

Applicant argues, regarding claims 1, 8, and 15 Li does not teach or suggest the following limitation, determining, by one or more computer processors, defining, by the one or more computer processors, score regions of interest adjacent to at least one of the AL or CR thresholds as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 36B3, para [0367], Li teaches “computing the correlation of Transactions in a PUT and/or PUT.sub.S among objects in the first Class of Objects and objects in the second Class of Objects to determine if the correlation exceeds a predefined threshold. For example, Apparatus 18160C.sub.PUTA can include a means of: (1) identifying in a first Object Classification System, e.g., NAICS, two Classes of Objects, NAICS code 335211 "Coffee Makers, Household-Type Electric, Manufacturing" and NAICS code 311920 "Coffee and Tea Manufacturing"”, para [0371], Li teaches “enabling the expansion of search spaces to candidate solutions which are related to the initial search space, e.g., candidate Objects of Interest in related Classes of Objects.”, para [0383], Li teaches “At 18160C.sub.PUTM5A, Method 18160C.sub.PUT can generate a search space of Classes of Objects which can have any significant relationship with the Candidate Objects of Interest.”. Therefore, specifying search space (score regions) of interest adjacent to a predefined threshold value for a set of classes of objects identified as object of interests.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining threshold values, defining score regions of interest, and identifying an anomalous record. The limitation of determining, by one or more computer processors, an autolink (AL) threshold value according to record pair attribute compare method maximum scores; determining, by one or more computer processors, a clerical review (CR) threshold value according to record pair attribute compare method average scores; defining, by the one or more computer processors, score regions of interest adjacent to at least one of the AL or CR thresholds; identifying, by the one or more computer processors, at least one anomalous record pair in at least one score region of interest, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and steps that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor” and “computer readable storage devices”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining, defining, and identifying are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (determining threshold values and defining score regions of interest), or even with the aid of pen and paper. Thus, the claim is directed toward an abstract idea. The limitations determining thresholds, defining score regions of interest, and identifying an anomalous record are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “one or more processors” and “computer readable storage devices” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of providing steps. Providing is insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing data to user to review, is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i),  thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 8, and 15 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-7, 9-14, and 16-20 are dependent on claim 1, claim 8, and claim 15 and includes all the limitations of claim 1. Therefore, claims 2-7, 9-14, and 16-20 recites the same abstract idea of determining threshold values, defining score regions of interest, and identifying an anomalous record, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with determining threshold values, defining score regions of interest, and identifying an anomalous record  are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, defining score regions of interest, and identifying an anomalous record steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to providing is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward data management systems collecting records from various sources. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0284105) (hereinafter Li) in view of Dadkhani et al. (US 2018/0349466).
Regarding claim 1, Li teaches a method comprising: determining, by one or more computer processors, an autolink (AL) threshold value according to record pair attribute compare method maximum scores (see Fig. 18D-E, para [0358], para [0367], para [0380], discloses determining a predefined threshold value (autolink threshold value) for a set of attribute-value pairs constituting an object of interest which maximizes the probability of a user selecting the object of interest in a class of objects); determining, by one or more computer processors, a clerical review (CR) threshold value according to record pair attribute compare method average scores (see para [0218], para [0365], para [0580], discloses determining a measure that falls below a predefined threshold (clerical review threshold value) for attributes of objects of interest associated with respective class of objects that are identified to have common attribute-value pair); defining, by the one or more computer processors, score regions of interest adjacent to at least one of the AL or CR thresholds (see Fig. 18E, Fig. 36B3, para [0358], para [0371], para [0383], discloses specifying search space (score regions) of interest adjacent to a predefined threshold value for a set of classes of objects identified as object of interests). 
Li does not explicitly teach identifying, by the one or more computer processors, at least one anomalous record pair in at least one score region of interest; and providing, by the one or more computer processors, at least one anomalous record pair to a user for review.
Dadkhani teaches identifying, by the one or more computer processors, at least one anomalous record pair in at least one score region of interest (see Fig. 6,  para [0026], discloses identifying determined pairs of metrics for Maximal Information Coefficient score that are outliers (anomalous record) for a time segment); and providing, by the one or more computer processors, at least one anomalous record pair to a user for review (see para [0026-0027], discloses interactive user interface that allows analyst to visualize outliers to review an outlier of interest to the analyst who might wish to avoid or replicate anomaly in future).
Li/Dadkhani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Li to identify anomalous record pair from disclosure of Dadkhani. The motivation to combine these arts is disclosed by Dadkhani as “improved systems and methods for determining correlations between data metrics in large-scale web analytics data sets” (para [0004]) and identifying anomalous record pair is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Li teaches a product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising: program instructions to determine an autolink (AL) threshold value according to record pair attribute compare method maximum scores (see Fig. 18D-E, para [0358], para [0367], para [0380], discloses determining a predefined threshold value (autolink threshold value) for a set of attribute-value pairs constituting an object of interest which maximizes the probability of a user selecting the object of interest in a class of objects); program instructions to determine a clerical review (CR) threshold value according to record pair attribute compare method average scores (see para [0218], para [0365], para [0580], discloses determining a measure that falls below a predefined threshold (clerical review threshold value) for attributes of objects of interest associated with respective class of objects that are identified to have common attribute-value pair); program instructions to define a score regions of interest adjacent to at least one of the AL or CR thresholds (see Fig. 18E, Fig. 36B3, para [0358], para [0371], para [0383], discloses specifying search space (score regions) of interest adjacent to a predefined threshold value for a set of classes of objects identified as object of interests). 
Li does not explicitly teach program instructions to identify at least one anomalous record pair in at least one score region of interest; and program instructions to provide at least one anomalous record pair to a user for review.
Dadkhani teaches program instructions to identify at least one anomalous record pair in at least one score region of interest (see Fig. 6,  para [0026], discloses identifying determined pairs of metrics for Maximal Information Coefficient score that are outliers (anomalous record) for a time segment); and program instructions to provide at least one anomalous record pair to a user for review (see para [0026-0027], discloses interactive user interface that allows analyst to visualize outliers to review an outlier of interest to the analyst who might wish to avoid or replicate anomaly in future).
Li/Dadkhani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Li to identify anomalous record pair from disclosure of Dadkhani. The motivation to combine these arts is disclosed by Dadkhani as “improved systems and methods for determining correlations between data metrics in large-scale web analytics data sets” (para [0004]) and identifying anomalous record pair is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Li teaches system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (see Fig. 1, para [0078], discloses memory and processor), the stored program instructions comprising: program instructions to determine an autolink (AL) threshold value according to record pair attribute compare method maximum scores (see Fig. 18D-E, para [0358], para [0367], para [0380], discloses determining a predefined threshold value (autolink threshold value) for a set of attribute-value pairs constituting an object of interest which maximizes the probability of a user selecting the object of interest in a class of objects); program instructions to determine a clerical review (CR) threshold value according to record pair attribute compare method average scores (see para [0218], para [0365], para [0580], discloses determining a measure that falls below a predefined threshold (clerical review threshold value) for attributes of objects of interest associated with respective class of objects that are identified to have common attribute-value pair); program instructions to define a score regions of interest adjacent to at least one of the AL or CR thresholds  (see Fig. 18E, Fig. 36B3, para [0358], para [0371], para [0383], discloses specifying search space (score regions) of interest adjacent to a predefined threshold value for a set of classes of objects identified as object of interests). 
Li does not explicitly teach program instructions to identify anomalous pairs in at least one score region of interest; and program instructions to provide at least one anomalous record pair to a user for review.
Dadkhani teaches program instructions to identify at least one anomalous record pair in at least one score region of interest (see Fig. 6,  para [0026], discloses identifying determined pairs of metrics for Maximal Information Coefficient score that are outliers (anomalous record) for a time segment); and program instructions to provide at least one anomalous record pair to a user for review (see para [0026-0027], discloses interactive user interface that allows analyst to visualize outliers to review an outlier of interest to the analyst who might wish to avoid or replicate anomaly in future).
Li/Dadkhani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Li to identify anomalous record pair from disclosure of Dadkhani. The motivation to combine these arts is disclosed by Dadkhani as “improved systems and methods for determining correlations between data metrics in large-scale web analytics data sets” (para [0004]) and identifying anomalous record pair is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Li/Dadkhani teach a method of claim 1, product of claim 8, and system of claim 15.
Li does not explicitly teach defining, by the one or more computer processors, an anomalous record pair selection rule for at least one score region of interest; and identifying, by the one or more computer processors, an anomalous record pair according to the anomalous record pair selection rule.
Dadkhani teaches defining, by the one or more computer processors, an anomalous record pair selection rule for at least one score region of interest (see para [0077], discloses outlier detection rules to determine outlier boundaries to identify an MIC score for a pair of data metrics an outlier); and identifying, by the one or more computer processors, an anomalous record pair according to the anomalous record pair selection rule (see para [0077, 0080], discloses identifying a pair of data metrics as an outlier according to detection rules for identifying MIC score for the pair of data metrics over a set of time segments).

Regarding claims 3, 10, and 17, Li/Dadkhani teach a method of claim 1, product of claim 8, and system of claim 15.
Li does not explicitly teach grouping, by the one or more computer processors, anomalous record pairs into clusters according to attribute comparison scores; and providing, by the one or more computer processors, the user an anomalous record pair from a cluster.
Dadkhani teaches grouping, by the one or more computer processors, anomalous record pairs into clusters according to attribute comparison scores (see para [0026], para [0041], discloses grouping pairs of data metrics in web analytics datasets for each time segments according to MIC variance or deviation of each time segment from the average MIC score); and providing, by the one or more computer processors, the user an anomalous record pair from a cluster (see para [0041], discloses providing for display via user interface an outlier or anomalous correlation between pairs of data metrics based on comparison). 

Regarding claims 4 and 11, Li/Dadkhani teach a method of claim 1 and product of claim 8.
Li does not explicitly teach normalizing, by the one or more computer processors, a record pair attribute compare method score according to a maximum score for the attribute.
Dadkhani teaches normalizing, by the one or more computer processors, a record pair attribute compare method score according to a maximum score for the attribute (see para [0031], para [0041], discloses normalizing a MIC variance score according to MIC score threshold value for each time segment).

Regarding claims 5, 12, and 18, Li/Dadkhani teach a method of claim 1, product of claim 8, and system of claim 15.
Li does not explicitly teach converting, by the one or more computer processors, a record pair attribute compare method score to a binary value.
Dadkhani teaches converting, by the one or more computer processors, a record pair attribute compare method score to a binary value (see para [0052], discloses an MIC score as a zero indicating weak dependence and score of one indicating a strong dependence).

Regarding claims 6, 13, and 19, Li/Dadkhani teach a method of claim 1, product of claim 8, and system of claim 15.
Li does not explicitly teach receiving, by the one or more computer processors, user feedback associated with the anomalous record pair; and adjusting, by the one or more computer processors, at least one of the AL or CR threshold value according to the user feedback.
Dadkhani teaches receiving, by the one or more computer processors, user feedback associated with the anomalous record pair; and adjusting, by the one or more computer processors, at least one of the AL or CR threshold value according to the user feedback (see Fig. 4, para [0061-0062], discloses receiving review data associated with outlier pairs of data for MIC scores and adjusting threshold MIC value in response to received user data).

Regarding claims 7, 14, and 20, Li/Dadkhani teach a method of claim 1, product of claim 8, and system of claim 15.
Li does not explicitly teach defining, by the one or more computer processors, an anomalous record pair selection rule for at least one score region of interest; identifying, by the one or more computer processors, an anomalous record pair according to the anomalous record pair selection rule; grouping, by the one or more computer processors, anomalous record pairs into clusters according to attribute comparison scores; providing, by the one or more computer processors, the user an anomalous record pair from a cluster; receiving, by the one or more computer processors, user feedback associated with the anomalous record pair; and adjusting, by the one or more computer processors, at least one of the AL or CR threshold value according to the user feedback.
Dadkhani teaches defining, by the one or more computer processors, an anomalous record pair selection rule for at least one score region of interest (see para [0077], discloses outlier detection rules to determine outlier boundaries to identify an MIC score for a pair of data metrics an outlier); identifying, by the one or more computer processors, an anomalous record pair according to the anomalous record pair selection rule (see para [0077, 0080], discloses identifying a pair of data metrics as an outlier according to detection rules for identifying MIC score for the pair of data metrics over a set of time segments); grouping, by the one or more computer processors, anomalous record pairs into clusters according to attribute comparison scores (see para [0026], para [0041], discloses grouping pairs of data metrics in web analytics datasets for each time segments according to MIC variance or deviation of each time segment from the average MIC score); providing, by the one or more computer processors, the user an anomalous record pair from a cluster (see para [0041], discloses providing for display via user interface an outlier or anomalous correlation between pairs of data metrics based on comparison); receiving, by the one or more computer processors, user feedback associated with the anomalous record pair; and adjusting, by the one or more computer processors, at least one of the AL or CR threshold value according to the user feedback (see Fig. 4, para [0061-0062], discloses receiving review data associated with outlier pairs of data for MIC scores and adjusting threshold MIC value in response to received user data).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159